Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/16/22 has been entered and fully considered.
Terminal Disclaimer
Applicant remarks (5/13/22) include mention of a Terminal Disclaimer, however, none was found on file. 
A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “basis of a” appears to be extra in line 4. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,829,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims substantially overlap in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-49 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. US 2013/0333821 A1 (hereinafter ‘Hahn’) in view of Pervan et al. US 2016/0369507 A1 (hereinafter ‘Pervan’).

In regard to claims 21 and 41, Hahn discloses a floor panel (see Abstract), wherein the floor panel comprises a layer-shaped substrate ([0013]), and a decorative top layer (see [0013]) situated above the substrate; and wherein the substrate comprises at least a layer including a composition comprising at least a thermoplastic synthetic material being polyester (“polyester” [0051]).
Hahn does not explicitly teach the composition also comprises a filler, in the amount between 10 wt% and 80 wt%.
Pervan discloses a floor panel (see [0216]) comprising a thermoplastic synthetic material (“thermoplastic materials” [0216]) and at least a filler (see [0216] “limestone”).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the instant application, to include a filler in the composition of Hahn as taught by Pervan so as to provide for a layer that is softer and more flexible (see Pervan [0216]).
The combination is silent regarding the amount of filler. However, it would have been obvious to one of ordinary skill in the art to arrive at a weight percentage value within the claimed range (bet. 10 and 80) as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, weight percentage differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although Applicant discusses various possible ranges for the amount of filler, the examiner does not accord this as evidence of indicating such wt% are critical. 
In regard to claims 22, 25, 40 and 44, the combination of Hahn/Pervan does not explicitly teach the amount of thermoplastic polyester (or elastomer -see Hahn [0031]) composition percentages. However, it would have been obvious to one of ordinary skill in the art to arrive at a weight percentage value within the claimed range as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, weight percentage differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regard to claim 23 and 45, the combination of Hahn/Pervan does not explicitly teach the thermoplastic polyester is PET. Hahn however, does disclose the use of polyethylene terephthalate in the top layer (see [0026]). One of ordinary skill in the art would have found it obvious to also use PET in the composition of the substrate so as to enhance the substrate’s durability. 
In regard to claim 24, the combination of Hahn/Pervan does not explicitly disclose PET flakes. Hahn does disclose, however, the use of reinforcing fibers (see [0032]). Thus, it would have been obvious matter of design choice to one of ordinary skill in the art to use PET flakes because it is readily available thus economically beneficial. 
In regard to claim 26, the combination of Hahn/Pervan does not explicitly teach the shore hardness of the elastomer. However, it would have been obvious to one of ordinary skill in the art to arrive at a hardness value within the claimed range as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, hardness differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regard to claims 27 and 49, the combination of Hahn/Pervan discloses the claimed invention further comprising at least one thermoplastic elastomer (see “elastomers” in Hahn [0031]) and, see also claim 10).
In regard to claim 28, the combination of Hahn/Pervan discloses the claimed invention further comprising at least one thermoplastic elastomer (see Hahn “elastomers” in [0031]) and, see also claim 10), but does not explicitly disclose the particulars of the elastomer. However, it would have been obvious to one of ordinary skill in the art to provide the elastomer as a propylene that is an ethylene-propylene copolymer because it is a material that is readily available and enhances the resilience properties of the substrate.
In regard to claims 29 and 30, the combination of Hahn/Pervan teaches the composition includes styrene (see Hahn [0045] but does not explicitly disclose the particulars of the elastomer. However, it would have been obvious to one of ordinary skill in the art to provide the elastomer as a SBS or POE that is a tri-block copolymer (or an ethylene-octene copolymer) because it is a material that is readily available and enhances the resilience properties of the substrate.
In regard to claim 31, the combination of Hahn/Pervan teaches glass fibers (see Hahn [0057]) but is not explicit regarding the wt in the composition. It would have been obvious to one of ordinary skill in the art to arrive at a weight percentage of fibers within the claimed range as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, differences in the content of fibers will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regard to claims 32 and 46, the combination of Hahn/Pervan teaches the filler is selected from the group consisting of chalk, limestone and talc (see -limestone- in Pervan [0216]).
In regard to claim 33, the combination of Hahn/Pervan discloses the claimed invention wherein the composition also comprises at least a compatibilizer or a coupling agent comprising a copolymer of ethylene and gycidyl methacrylate, a terpolymer of ethylene, acryl ester and gycily methacrylate, and a polypropylene grafter with maleic anhydride methacrylate (see Hahn [0051]).
In regard to claim 34, the combination does not explicitly teach the claimed amounts of compatibilizer. However, it would have been obvious to one of ordinary skill in the art to arrive at a weight value within the claimed range as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, weight % differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regard to claim 35, the combination of Hahn/Pervan teaches at least melt enhancers (see Hahn [0041]) but is not explicit regarding the wt in the composition. It would have been obvious to one of ordinary skill in the art to arrive at a weight percentage of fibers within the claimed range as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, differences in the content of melt enhancers will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In regard to claim 36, the combination of Hahn/Pervan discloses the claimed invention wherein the composition includes, a thermoplastic synthetic material other than polyester (see Hahn [0051]).
In regard to claims 37 and 42, the combination of Hahn/Pervan discloses the claimed invention wherein the decorative top layer comprises décor as well as a transparent or translucent wear layer above the décor (see Hahn [0029]). Per broadest reasonable interpretation, the top layer is a décor. And one of ordinary skill in the art would have found it obvious to provide a transparent layer on top so as to protect the flooring from wear.
In regard to claim 38, the combination of Hahn/Pervan discloses a counter layer situated underneath the substrate (see Hahn’s secondary backing layer). 
In regard to claims 39 and 43, Pervan discloses a floor panel comprising at least two edges with mechanical coupling means that allow for two panels to be coupled to each other locking in a direction perpendicular to the plane of the panels and to the coupled edges and in the plane of the coupled panels (see figure 7).
It would have been obvious, to one ordinary skill in the art, to provide coupling means in the panels of Hahn, as taught by Pervan, so as to provide an interlocking mechanism that maintains a firm connection of the floor system. 
In regard to claim 47, the combination of Hahn/Pervan is silent regarding the amount of filler. However, it would have been obvious to one of ordinary skill in the art to arrive at a weight percentage value within the claimed range (bet. 20 and 70) as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, weight percentage differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although Applicant discusses various possible ranges for the amount of filler, the examiner does not accord this as evidence of indicating such wt% are critical. 
In regard to claim 48, the combination of Hahn/Pervan discloses the use of reinforcing fibers (see Hahn [0032]) while Pervan teaches mineral particles (see [0216]). 
It would have been obvious to one of ordinary skill in the art to include mineral fibers as taught by Pervan, to reinforce the substrate of Hahn so as to provide for a stable yet flexible substrate.  
It would have been obvious to one of ordinary skill in the art to arrive at a weight percentage value of the mineral fibers within the claimed range (bet. 5 and 40) as a matter of routine experimentation. See MPEP 2144.05. (In the instant case, weight percentage differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although Applicant discusses various possible ranges for the amount of filler, the examiner does not accord this as evidence of indicating such wt% are critical. 
Response to Arguments
Applicant argues that “claim 21 is amended with the allowable subject matter of claim 32” however, not all the limitations of claim 32 are thereby included in the amended claim, thus changing the scope of the claim. Similarly, new claims 46-47 present claims with a scope not previously considered, hence the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/Primary Examiner, Art Unit 3633